DETAILED ACTION
	This action is in response to the RCE filed 06/02/2021.
	Claims 2, 18 and 19 have been canceled.
	Claims 1, 4-8, 11, 12, 15-17, 20-22, 26, 29 have been newly amended.
	Claims 1, 3-17, 20-29 are currently pending and have been examined.  

Response to Amendment
Applicant’s amendments dated 05/19/2021 have been fully considered.
Applicant’s amendments raise various issues of antecedent basis in regards to the usage of “contract” and “smart contract” and “first” and “second” iterations of various data related to the contracts/smart contracts. 
Applicant’s attorney Keith Barkus was contacted on 12/21/2021 and 12/28/2021 but was unavailable.  A response voicemail was received on 12/27 was received stating that applicant would be receptive to an examiner’s amendment depending on the issues, but no proposed amendments were available at the time of this action.  Applicant is suggested to contact examiner once amendments clarifying the language of the claims to put them in condition for allowance are submitted for a speedy response. 

Response to Arguments
	Applicant’s arguments have been fully considered and previously pending 101 rejections have been withdrawn in response to the combination of amendments and arguments. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17, 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “contract” and “smart contract” and “first” and “second” iterations of various data related to the contracts/smart contracts.  It is unclear if such “contract” and “smart contract” are intended to be the same or different instances of contracts and, if different, how they are intended to be distinct.
Claim 1 recites “the smart contract” which lacks antecedent basis.
Claims 3-17, 20-29 are rejected as they depend on claim 1.
Applicant is suggested to review all parts of all claims so as to correct any inconsistencies in claim language such as those mentioned above and any others in order to further prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        12/30/2021